ORDER
PER CURIAM.
The plaintiff, Brian Hodak, appeals the judgment entered by the Circuit Court of St. Charles County dismissing his taxpayer’s petition for legal malpractice against the defendant, Hazelwood & Weber, LLC. Because we conclude that the plaintiff lacks standing to sue the defendant and can plead no damages, we affirm the trial court’s judgment.
An opinion would have no precedential value. The parties have been provided with a memorandum, for them information only, setting forth the reasons for this decision.
The trial court’s judgment is affirmed. Rule 84.16(b)(5).1

. We deny the defendant’s motion for damages for frivolous appeal.